948 F.2d 1282
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John G. SAVERS, Plaintiff-Appellant,v.COMMISSIONER OF INTERNAL REVENUE;  Gary S. Walker,Defendants-Appellees.
No. 91-1072.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1991.Decided Nov. 18, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, District Judge.  (CA-90-1697-A)
John G. Savers, appellant pro se.
Gary R. Allen, Charles Edward Brookhart, Deborah Ann Swann, Robert K. Coulter, Tax Division, United States Department of Justice, Washington, D.C., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John G. Savers appeals from the district court's order dismissing his suit in which he challenges the constitutionality of the federal internal revenue laws.   Savers v. Commissioner, CA-90-1697-A (E.D.Va. Mar. 8, 1991).   In addition, Savers appeals the district court's order barring him from filing any future suits against the Commissioner of Internal Revenue or Revenue Officer Gary Walker without first obtaining leave of court.   Because this is his third suit raising the same issues, we find his claim is clearly barred under res judicata.


2
A district court has the power to enjoin litigants who abuse the court system by harassing their opponents.  28 U.S.C. § 1651(a);   Tripati v. Beaman, 878 F.2d 351, 352-53 (10th Cir.1989) ("the right of access to the courts is neither absolute nor unconditional ... and there is no constitutional right of access to the courts to prosecute an action that is frivolous or malicious").   The district court's discretion in tailoring appropriate restrictions upon a party's ability to initiate future proceedings is "extremely broad" and should not be disturbed on appeal absent an abuse of discretion.   Tripati, 878 F.2d at 354.   The injunction issued by the district court is limited to "any applications for relief against the Commissioner of Internal Revenue and Gary S. Walker, Revenue Officer ... unless such application is accompanied by a Motion for Leave to File such an application with supporting grounds."   We find that this injunction is sufficiently tailored so as not to deny Savers meaningful access to the courts.   Given the number of times Savers has filed the same frivolous suit, the district court properly limited his ability to do so again.   However, we deny the Commissioner's motion for sanctions pursuant to Fed.R.App.P. 38.*


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.



*
 Judge Hamilton would have awarded Rule 38 sanctions